FILE COPY




                              COURT OF APPEALS
                           SEVENTH DISTRICT OF TEXAS
                                  AMARILLO

                                          MANDATE
THE STATE OF TEXAS

       To the 364th District Court of Lubbock County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on October 21, 2014,
the cause upon appeal to revise or reverse your judgment between

Jennifer Steen

v.   No. 07-13-00193-CR     And    Trial Court No. 2012-435,622

State of Texas

was determined and therein our said Court made its order in these words:

      Pursuant to the opinion of the Court dated October 21, 2014, it is ordered, adjudged and
decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that have been
paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                               oOo

       WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals for
the Seventh District of Texas, in this behalf, and in all things to have it duly recognized, obeyed
and executed.

        WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed, at
the City of Amarillo on January 8, 2015.




                                                             Vivian Long
                                                             VIVIAN LONG, CLERK